DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 3 are objected to because of the following informalities: “claim 1 wherein” in each claim line 1 should read “claim 1, wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, the term "mainly" in claim 1 is a relative term which renders the claim indefinite.  The term "mainly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination any amount of nitride iron in the compound layer will be considered to be “mainly”.

Further regarding claim 1, the phrase “in a range of a depth of 3 microns” is indefinite, as a range requires an initial and end point, and a depth of 3 microns is a set depth, not a 

Further regarding claim 1, it is unclear how the claimed pore area ratios and the area ratio of gamma prime phase are measured.  The specification provides specific methods for these measurements, but it is unclear whether the claims are limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed. As numerous planes can be chosen of any size for the claimed pore area ratio and area ratio of gamma prime phase, any value could be met if the correct plane is chosen.  

Further regarding claim 1, it is indefinite as to from what surface of the compound layer the cross-section vertical is measured (top or bottom in relation to the steel or end surfaces, these would result in different cross-sections that are vertical the surface) and how large the cross-section is.

Regarding claims 2 and 3, claims 2 and 3 are rejected for their incorporation of the above due to their dependencies on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2015/0053311 A1), hereinafter Shimizu (originally of record in the IDS dated November 09, 2020).

Regarding claims 1-3, Shimizu teaches a nitrided steel member having an iron nitride compound layer formed on a surface of a steel member ([0010]) , where the iron nitride compound layer has a a gamma prime phase as a main component ([0024]) with a nitrogen diffusion layer on the steel member ([0073]), gamma prime phase is Fe4N ([0058]; i.e. the compound layer comprises mainly nitride iron), the thickness of the iron nitride compound layer is 2 to 17 microns ([0010]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), Figure 6 shows the compound layer marked by a cross hair in a picture as an example of SEM measurement ([0111]), and the compound layer has vertical cross sections from the top surface of approximately 1 micron long, at a depth of 3 microns, where a pore area ratio approaches 0% (Fig. 6; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I), and the steel member has a composition in mass% as shown in the below table). 

Element
Cl. 1
Shimizu [0010]+
Shimizu [0010] overlap
Shimizu Tbl. 1; Ex. 1*; [0078]
Rationale to optimize Shimizu
C
0.05-0.35
0.05-0.14
0.14 (high overlap)
0.07
Sufficient to ensure strength of nitride component, limited to avoid machinability deterioration ([0027])
Si
0.05-1.50
0.10-0.30

0.19
Sufficient to provide deoxidation, limited to avoid machinability deterioration ([0029])
Mn
0.20-2.50
0.4-1.4
0.4 (low overlap)
1.28
Sufficient to ensure pitting resistance and bending fatigue strength of the nitride component, limited to avoid machinability deterioration ([0031])
P
≤ 0.025
≤ 0.030

0.015
Limited to reduce making steel brittle ([0049])

≤ 0.050
0.005-0.030

0.025
Present to improve machinability, limited to avoid deterioration in hot forgeability and bending fatigue strength ([0041])
Cr
0.50-2.50
0.9-1.9
0.9 (low overlap)
1.32
Sufficient to increase surface and core hardnesses in nitriding, and ensure pitting resistance and bending fatigue strength of the component, limited to avoid machinability deterioration ([0033])
V
0.05-1.30
≤ 0.40
0.05 (low overlap)
0.23
Included to improve core hardness after nitriding, limited to avoid machinability deterioration ([0037])
Al
≤ 0.050
0.01-0.14

0.030
Included for deoxidation, limited to avoid machinability deterioration ([0039])
N
≤ 0.0250
≤ 0.008

0.0050
Limited to avoid machinability deterioration ([0051])
Mo
≤ 1.50
≤ 0.50
0.50 (high overlap)
0.34
Included to improve core hardness after nitriding, limited to avoid machinability deterioration ([0035])
Cu
≤ 0.50




Ni
≤ 0.50




Nb
≤ 0.100




Ti
≤ 0.050





≤ 0.0100




Ca
≤ 0.0100




Pb
≤ 0.50




Bi
≤ 0.50




In
≤ 0.20




Sn
≤ 0.100




Fe & impurities
balance
Balance

balance


+In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

*A prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I

Further, Shimizu teaches where the intensity ratio expressed by the intensity of the crystal plane of the iron nitride in the compound layer to the total intensity is at least 0.5 (i.e. the area ratio of gamma prime phase is at least 50%) and the points of overlap values between Shimizu and applicant’s claim 1 (shown in above table) result in an X value calculation of 0.14 (i.e. meets (i) claim 1 and claim 2; [0010]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  Example 1 of Shimizu ([0078]) results in an X value of 0.47 and is shown to have an intensity ratio expressed by the intensity of the crystal plane of the iron nitride in the compound layer to the total intensity of 0.98 (i.e. the area ratio of gamma prime phase is 98%), which meets (ii) of claim 1 and claim 3 (Table 2, a prior art specific example 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/HUMERA N. SHEIKH/                                                                       Supervisory Patent Examiner, Art Unit 1784                                                                                                                                 
/K.A.C./Examiner, Art Unit 1784